Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 28, 2016

                                       No. 04-15-00750-CV

                        SHELL WESTERN E& P, INC. n/k/a SWEPI, LP,
                                     Appellant

                                                v.

                               PEL-STATE BULK PLANT, LLC,
                                         Appellee

                   From the 365th Judicial District Court, Dimmit County, Texas
                             Trial Court No. 13-07-12049-DCVAJA
                        Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

           The motion to sever filed on December 21, 2015, is DENIED AS MOOT.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court